Citation Nr: 1645576	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Offices (RO) in Portland, Oregon, which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran and his wife testified before the undersigned at a Board hearing in March 2016.  A transcript of the hearing has been associated with the claims file.

This matter was before the Board in May 2016, at which time it was remanded for further evidentiary development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset during military service or is otherwise related to such service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through letters dated in June 2008 and August 2008, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Available post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided a VA examination in November 2008.  As requested in the Board's May 2016 remand directives, an additional VA examination was provided and an opinion was obtained in June 2016.  The examinations and opinions are adequate for the purposes of the service connection claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO readjudicated the claim in a July 2016 Supplemental Statement of the Case.  In light of the foregoing, the Board finds that there has been compliance with the previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that his hearing loss disability is due to noise exposure during military service.  Specifically, he contends that he was exposed to helicopter noise as a crew chief.  See May 2008 Statement in Support of Claim.  

A review of the Form DD-214 reveals that the Veteran's military occupational specialty (MOS) was the equivalent of a civilian aircraft engineer mechanic.  His decorations include a sharpshooter award.  Therefore, in-service noise exposure is accepted as consistent with the circumstances of his service.  

Service treatment records are negative for treatment for or a diagnosis of bilateral hearing loss.  The Board observes that prior to November 1967 military audiometric results were reported in American Standards Association (ASA) Units.  Since November 1, 1967, International Standard Organization (ISO) Units have been adopted.  After converting the values (reported in ASA units) for auditory thresholds in the January 1962 enlistment examination to the new standard (ISO units), it can be seen that the Veteran had some hearing loss at entrance into military service.  However, he did not have hearing loss for VA purposes.  See McKinney v. McDonald, 28 Vet. App. 15 ( 2016) (holding that where a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran was entitled to the presumption of soundness under 38 U.S.C.A. § 1111).  As such, he is presumed sound at entrance at entrance.  Additionally, flight examinations dated in October 1962 and November 1962 reveal shifts in hearing acuity.  Notwithstanding, the converted auditory thresholds at the time of the January 1965 separation examination demonstrate hearing within normal limits.  Moreover, the in accompanying report of medical history, the appellant denied a history of ear trouble.

The Veteran was provided a VA audiology examination in November 2008.  At the time of the examination, he reported a history of noise exposure during service without the use of hearing protection.  He also noted a 30 year history of civilian noise exposure as a diesel mechanic and participation in seasonal hunting, also without the use of hearing protection.  Following examination, the examiner diagnosed bilateral sensorineural hearing loss.  She determined that the Veteran's hearing loss was not due to or the result of acoustic trauma in service.  In support of this finding, the examiner noted that the Veteran and an extensive history of civilian and recreational noise exposure without the use of hearing protection.  Additionally, she noted that service treatment records did not reveal evidence or complaints of hearing loss.  

In testimony provided during the March 2016 Board hearing, the appellant stated that he was exposed to helicopters without the use of hearing protection.  He further stated that he did not complain about hearing during service because he would have been removed from flight status, which would have resulted in a decrease in pay.  However, he knew that he had hearing loss while in service.  The Veteran mentioned that his post-service occupation was not as noisy as his occupation during military service.  He reported that he was treated for hearing loss approximately 20 years prior to the Board hearing.  His wife stated that she recognized that the Veteran had difficulty hearing when they met in 1965.

Lay statements received in April 2016 confirm that the Veteran was exposed to noise during military service.  

Post-service medical records reveal a diagnosis of bilateral hearing loss.  

The Veteran underwent an additional VA examination in June 2016.  Following examination, the examiner determined that the appellant's hearing loss disability was not caused by or related to an event in military service.  In support of this finding, the examiner noted that the entrance audiogram showed normal hearing thresholds bilaterally.  Flight examination audiograms from October and November 1962 revealed what appeared to be significant threshold shifts, however, when compared to the January 1965 separation audiogram, they were not permanent, as the exit audiogram showed normal hearing thresholds bilaterally.  Furthermore, there was no record of complaints or treatment of the claimed condition in service.  She noted that, per the Institute of Medicine (2006) there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The panel concluded that based on their current understanding of auditory physiology, a prolonged delay in onset of noise-induced hearing loss was "unlikely."  In sum, the examiner opined that there was no evidence on which to conclude that the Veteran's hearing loss was caused by or a result of military service, to include noise exposure.  She stated that her opinion was based on evidence reviewed, literature reviewed, and medical expertise.  

Analysis

While the evidence demonstrates that the Veteran has been diagnosed with bilateral hearing loss, the weight of the evidence is against a finding that the disability had its onset during military service or is otherwise related to such service.   

Initially, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.  

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's bilateral hearing loss is related to such in-service exposure.

In this regard, there is no evidence of a diagnosis of hearing loss during military service.  Although audiograms during service demonstrated shifts in hearing acuity, the Veteran had normal hearing acuity bilaterally at the time of the January 1965 separation examination.  Additionally, in the accompanying Report of Medical History at separation, the Veteran denied trouble with his ears.  Moreover, there is no medical evidence suggesting that the appellant's hearing loss is related to military service.  Post-service medical records provide a diagnosis of bilateral hearing loss; however, the records do not suggest that the condition is related to military service.  Notably, VA examiners opined that the appellant's hearing loss disability was not related to military service.  

The Board finds that the competent medical opinions weigh against the Veteran's claim.  The opinions were well reasoned and were made following a review of the record and the Veteran.  The Board acknowledges that neither examiner appeared to recognize that the January 1962 audiometric results required conversion.  Moreover, the lay evidence, to include the spouse's testimony as to her observations of his hearing loss when they met, does not appear to have been considered.  However, the Board ultimately finds such deficiencies to constitute harmless error here.  Indeed, the basis for the opinion was chiefly the normal audiometric findings upon separation from service, and this key fact was accurately understood by the examiner.  Given the normal findings and lack of complaints on separation, the Board finds that the lay testimony as to post-service hearing problems is not particularly probative; even accepting as true that the Veteran did exhibit hearing loss shortly after service, the normal discharge examination breaks continuity and the weight of the evidence is thus against a causal relationship to service.  Moreover, due to inconsistencies in the reported history given by the Veteran and his spouse, as explained in more detail below, her recollections as to the state of his hearing acuity in 1965 are of diminished probative value.

For the above reasons, the VA opinions are deemed probative.  Further, no other competent evidence of record refutes the opinions.  Thus, direct service connection for hearing loss is not warranted.

The Board has also considered whether service connection on a presumptive basis is warranted.  However, the evidence does not suggest that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge.  See 38 C.F.R. § 3.307(a)(3).  Again, there is lay evidence of hearing loss in 1965, when the Veteran and his spouse met.  However, this was not clinically measured and there is no basis for finding that the specific degree of manifestation required under 38 C.F.R. § 3.307 had been met.

As the disability in question is a chronic disease under 38 C.F.R. § 3.309(a), service connection is possible solely on the basis of evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In testimony provided during the Board hearing, the appellant stated that he first received treatment for his hearing loss disability 20 years prior to the hearing, approximately 30 years after military service.  The passage of so many years between the Veteran's separation from active service and the first indication of hearing loss is some evidence against the an indication of hearing loss since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As documented herein, the appellant's spouse stated that she recognized that the Veteran had difficulty hearing when they met in 1965.  Notwithstanding, the Board calls attention to the fact that the Veteran expressly denied ear trouble in his report of medical history completed in conjunction with his separation examination.  Moreover, he has not indicated that he has suffered from hearing loss symptoms since service.  Thus, continuity of symptomatology has not been established either by the documented treatment records or by the Veteran's subjective reports.

Again, the Board does not dispute the Veteran's assertion of noise exposure in service.  However, the preponderance of the evidence weighs against a finding linking his current hearing loss disability to such noise exposure or demonstrating continuity of symptomatology.  While the Veteran himself has stated his bilateral hearing loss is related to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.





ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


